DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-15 were originally filed September 14, 2020.
	The preliminary amendment received September 14, 2020 canceled claims 1-15 and added new claims 16-34.
	Claims 16-34 are currently pending.
	Claims 21-25 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 21-25) in the reply filed on November 15, 2021 is acknowledged.

Claims 16-20 and 26-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected products and methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2021.

Applicant’s election without traverse of SEQ ID NO: 26 in the reply filed on November 15, 2021 is acknowledged.



Priority
The present application is a DIV of 16/531,276 filed August 5, 2019 (now U.S. Patent 10,808,016) which is a CON of PCT/EP2018/055501 filed March 6, 2018 which claims foreign priority to EP 17160085.1 filed March 9, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 14, 2020 and November 23, 2021 are being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See the abstract which contains a sequence without a corresponding SEQ ID NO:.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claims 21-25 are objected to because of the following informalities: the claims are dependent on non-elected product claims. This is particularly important since applicants are claiming that the present application is a DIV of 16/531,276 filed August 5, 2019 (now U.S. Patent 10,808,016) (e.g. a TD would be necessary for the present product claims, but a TD is not required for the present method claims) and the withdrawn product claims will not be rejoined. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed methods. For example, it is unclear what “xx” represents. Clearly defining “xx” in the claims is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Remy U.S. Patent Application Publication 2010/0303866 published December 2, 2010 and Santamaria U.S. Patent 2015/0125536 published May 7, 2015.
For present claims 21 and 22, Saint-Remy teaches methods of treating type 1 diabetes via administering C-X(2)-[CST] or [CST]-X(2)-C (i.e. see residues 1-4 of present SEQ ID NOs: 4-6 and residues 2-5 of present SEQ ID NOs: 7-9 and 26) conjugated to insulin or proinsulin wherein X can be any amino acid particularly P (please refer to the entire specification particularly paragraphs 3, 9-11, 15, 17, 20, 22, 24-28, 97-99, 101, 105-107, 147-150; Table 2; Examples 18 and 19).
However, Saint-Remy does not specifically disclose the sequence of proinsulin.
For present claims 21 and 22, Santamaria teaches methods of treating type 1 diabetes via administering fusion polypeptides comprising proinsulin SEQ ID NO: 43 SLQPLALEGSLQKRG (i.e. residues 5-17 of present SEQ ID NOs: 4-6, residues 6-18 of present SEQ ID NOs: 7-9, and residues 5-20 of present SEQ ID NO: 26) (please refer to the entire specification particularly paragraphs 7, 13, 47, 54, 55, 64-66, 68, 69, 73, 93-95, 97, 98, 108, 114).
The claims would have been obvious because the substitution of one known element (i.e. proinsulin without defining a specific sequence) for another (i.e. proinsulin of the specific sequence of SLQPLALEGSLQKRG) would have yielded predictable results (i.e. treatment of type 1 diabetes) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Remy U.S. Patent Application Publication 2014/0370044 published December 18, 2014 and Santamaria U.S. Patent 2015/0125536 published May 7, 2015.
For present claims 21 and 22, Saint-Remy teaches methods of treating type 1 diabetes via administering CXXC, [ST]XXC, or [ST]XXC (i.e. see residues 1-4 of present SEQ ID NOs: 4-6 and residues 2-5 of present SEQ ID NOs: 7-9 and 26) wherein X can be any amino acid conjugated to insulin or proinsulin wherein X can be any amino acid particularly P (please refer to the entire specification particularly paragraphs 11, 12, 15, 16, 25, 27-29, 33, 34, 39, 53, 60, 62, 71, 98, 100, 109; Table).
However, Saint-Remy does not specifically disclose the sequence of proinsulin.
For present claims 21 and 22, Santamaria teaches methods of treating type 1 diabetes via administering fusion polypeptides comprising proinsulin SEQ ID NO: 43 SLQPLALEGSLQKRG (i.e. residues 5-17 of present SEQ ID NOs: 4-6, residues 6-18 of present SEQ ID NOs: 7-9, and residues 5-20 of present SEQ ID NO: 26) (please refer to the entire specification particularly paragraphs 7, 13, 47, 54, 55, 64-66, 68, 69, 73, 93-95, 97, 98, 108, 114).
The claims would have been obvious because the substitution of one known element (i.e. proinsulin without defining a specific sequence) for another (i.e. proinsulin of the specific sequence of SLQPLALEGSLQKRG) would have yielded predictable results (i.e. treatment of type 1 diabetes) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Remy U.S. Patent Application Publication 2010/0303866 published December 2, 2010; Santamaria U.S. Patent 2015/0125536 published May 7, 2015; and individually or in combination Terpe, 2003, Overview of tag protein fusions: from molecular and biochemical fundamentals to commercial systems, Appl Microbiol Biotechnol, 60: 523-533; Cong et al., 2012, Site-Specific PEGylation at Histidine Tags, Bioconjugate Chemistry, 23(2): 248-263; and/or Galdiero et al., 2010, The Presence of a Single N-terminal Histidine Residue Enhances the Fusogenic Properties of a Membranotropic Peptide Derived from Herpes Simplex Virus Type 1 Glycoprotein H, The Journal of Biological Chemistry, 285(22): 17123-17136.
For present claims 21-25, Saint-Remy teaches methods of treating type 1 diabetes via administering C-X(2)-[CST] or [CST]-X(2)-C (i.e. see residues 1-4 of present SEQ ID NOs: 4-6 and residues 2-5 of present SEQ ID NOs: 7-9 and 26) conjugated to insulin or proinsulin wherein X can be any amino acid particularly P (please refer to the entire specification particularly paragraphs 3, 9-11, 15, 17, 20, 22, 24-28, 97-99, 101, 105-107, 147-150; Table 2; Examples 18 and 19).
However, Saint-Remy does not specifically disclose the sequence of proinsulin.
For present claims 21-25, Santamaria teaches methods of treating type 1 diabetes via administering fusion polypeptides comprising proinsulin SEQ ID NO: 43 SLQPLALEGSLQKRG (i.e. residues 5-17 of present SEQ ID NOs: 4-6, residues 6-18 of present SEQ ID NOs: 7-9, and residues 5-20 of present SEQ ID NO: 26) (please refer to the entire specification particularly paragraphs 7, 13, 47, 54, 55, 64-66, 68, 69, 73, 93-95, 97, 98, 108, 114).
However, Saint-Remy does not teach an N-terminal histidine.
For present claims 23-25, Terpe, Cong et al., and/or Galdiero et al. teach utilizing N-terminal histidine(s) for purification, conjugation, stability, and/or increased function (please refer to the entire reference particularly the abstract and “Polyhistidine-tag (His-tag)” for Terpe, the abstract and “Site-Specific PEGylation of an N-terminal His8 Interferon -2a (His8-IFN)” for Cong et al., and the abstract, Table 1, and Discussion for Galdiero et al.).
The claims would have been obvious because the substitution of one known element (i.e. proinsulin without defining a specific sequence) for another (i.e. proinsulin of the specific sequence of SLQPLALEGSLQKRG) would have yielded predictable results (i.e. treatment of type 1 diabetes) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (N-terminal addition of histidine) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Remy U.S. Patent Application Publication 2014/0370044 published December 18, 2014; Santamaria U.S. Patent 2015/0125536 published May 7, 2015; and individually or in combination Terpe, 2003, Overview of tag protein fusions: from molecular and biochemical fundamentals to commercial systems, Appl Microbiol Biotechnol, 60: 523-533; Cong et al., 2012, Site-Specific PEGylation at Histidine Tags, Bioconjugate Chemistry, 23(2): 248-263; and/or Galdiero et al., 2010, The Presence of a Single N-terminal Histidine Residue Enhances the Fusogenic Properties of a Membranotropic Peptide Derived from Herpes Simplex Virus Type 1 Glycoprotein H, The Journal of Biological Chemistry, 285(22): 17123-17136.
For present claims 21-25, Saint-Remy teaches methods of treating type 1 diabetes via administering CXXC, [ST]XXC, or [ST]XXC (i.e. see residues 1-4 of present SEQ ID NOs: 4-6 and residues 2-5 of present SEQ ID NOs: 7-9 and 26) wherein X can be any amino acid conjugated to insulin or proinsulin wherein X can be any amino acid particularly P (please refer to the entire specification particularly paragraphs 11, 12, 15, 16, 25, 27-29, 33, 34, 39, 53, 60, 62, 71, 98, 100, 109; Table).
However, Saint-Remy does not specifically disclose the sequence of proinsulin.
For present claims 21-25, Santamaria teaches methods of treating type 1 diabetes via administering fusion polypeptides comprising proinsulin SEQ ID NO: 43 SLQPLALEGSLQKRG (i.e. residues 5-17 of present SEQ ID NOs: 4-6, residues 6-18 of present SEQ ID NOs: 7-9, and residues 5-20 of present SEQ ID NO: 26) (please refer to the entire specification particularly paragraphs 7, 13, 47, 54, 55, 64-66, 68, 69, 73, 93-95, 97, 98, 108, 114).
However, Saint-Remy does not teach an N-terminal histidine.
For present claims 23-25, Terpe, Cong et al., and/or Galdiero et al. teach utilizing N-terminal histidine(s) for purification, conjugation, stability, and/or increased function (please refer to the entire reference particularly the abstract and “Polyhistidine-tag (His-tag)” for Terpe, the abstract and “Site-Specific PEGylation of an N-terminal His8 Interferon -2a (His8-IFN)” for Cong et al., and the abstract, Table 1, and Discussion for Galdiero et al.).
The claims would have been obvious because the substitution of one known element (i.e. proinsulin without defining a specific sequence) for another (i.e. proinsulin of the specific sequence of SLQPLALEGSLQKRG) would have yielded predictable results (i.e. treatment of type 1 diabetes) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (N-terminal addition of histidine) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publications 2020/0397911 and 2021/0401976
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658